Title: Chapman Johnson to James Madison, 15 August 1830
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bear’s Wallow,
                                
                                15. August 1830.
                            
                        
                         
                        Since I inclosed you an extract of a letter from Mr Leigh recommending Colo. de la Peña for the appointment
                            of tutor in the school of Modern languages, I have received several other communications, on the subject of that
                            appointment which I send you herewith–
                        One is from Mr. Stanard very strongly recommending Colo. Colonna, an Italian gentleman now in Richmond. He
                            has been residing there for a year or two, engaged in teaching, and though I have no personal acquaintance with him, I
                            have formed a very favorable opinion of his character– His want of knowledge of the English language, with which his
                            acquaintance I believe is very limitted,– his age, he being somewhat advanced in life,– and his former habits, not those I
                            believe of a literary man, would probably be less objection to him, in [a subaltern] situation, while they would leave
                            little hope that he would ever be well qualified for the professors chair—
                        Another is from Mr. Cabell accompanying a short note from Mr. Hervé to Mr. Chevallié, and a letter from Mr.
                            Chevallié to Mr. Cabell, all in the same sheet of paper—
                        And the third is from Mr. Leigh, in answer to a letter I wrote him, on the subject of Mr. Hervé—
                        It would seem from these letters that Mr. Hervé’s engagements will not allow him, to accept the appointment
                            if he is required to enter on the duties of his office at the next Session of the University, but that the appointment
                            would be acceptable to him, if it would be conferred with an understanding for that the first year he may substitute a
                            suitable person such as shall be approved—
                        I am decidedly of opinion that he is much better suited to our purposes than any one, who has yet been
                            presented to our view— and I would certainly prefer, unless another appointment altogether acceptable can be made that we should
                            do nothing to put it out of our power to command his services hereafter– I should even think it better to leave the
                            appointment open, during the next session, rather than appoint permanently any one, not entirely acceptable— and I should
                            be quite satisfied to adopt Mr. Hervé’s suggestion if he can furnish an acceptable substitute—
                        I will write to Richmond, and endeavour to learn what are his prospects for furnishing such a substitute— and
                            communicate the result to you– with very great respect your obt. Svt
                        
                        
                            
                                C Johnson
                            
                        
                    